Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-2605

                            PAUL ELIE DELVA,

                                Petitioner,

                                      v.

                 JOHN ASHCROFT, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                      Boudin, Chief Judge,
              Torruella and Selya, Circuit Judges.



     Michael D. Greenberg on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Linda S. Wendtland, Assistant Director, Office of Immigration
Litigation, and Luis E. Perez, Attorney, Office of Immigration
Litigation, on brief for respondent.



                           September 21, 2004
             Per Curiam.      Paul Elie Delva, a citizen of Haiti and

  a former member of the Haitian National Police, seeks judicial

  review of a Board of Immigration Appeals' order finding him

  ineligible for asylum.1       Delva argues that the Board erred in

  concluding that his alleged persecution was motivated solely by

  his activities as a police officer rather than, at least in

  part, by his political opinion.

           This court's review of the Board's decision is narrowly

circumscribed.    To the extent that Delva challenges the Board's

factual findings, those findings "can be reversed only if the

evidence   [he]   presented    .   .    .    was   such   that     a    reasonable

factfinder would have to conclude [to the contrary]."                      INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                 In other words, to

reverse, we "must find that the evidence not only supports that

conclusion, but compels it."           Id. at 481 n.1; see also 8 U.S.C.

§ 1252(b)(4)(B). To the extent that Delva challenges the Board's

application of the relevant legal standards to his factual

circumstances,    that   application         is    entitled   to       substantial

deference as well.       INS v. Cardoza-Fonseca, 480 U.S. 421, 448

(1987); Alverez-Flores v. INS, 909 F.2d 1, 3-4, 5 (1st Cir. 1990).

           Under those standards, the Board's decision in this

case easily survives review.           To be eligible for asylum, Delva


     1
      Before the Board, Delva also sought withholding of removal
and relief under the United Nations Convention Against Torture, but
he does not contest the denial of that relief on appeal.

                                       -2-
had to prove that he "is unable or unwilling to return to . . .

[his] country because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion."           8 U.S.C.

§§ 1101(a)(42), 1158(b)(1); see also 8 C.F.R. § 1208.13(b);

Ravindran v. INS, 976 F.2d 754, 758 (1st Cir. 1992). The evidence

in the record does not compel the conclusion that Delva either

was persecuted in the past or has a genuine and well-founded fear

of being persecuted in the future on account of any of the

enumerated grounds.

Past Persecution

           In support of his claim of past persecution, Delva

claims   that   politically    connected   gangsters,   whom    he    was

investigating   and   trying   to    arrest,   threatened   him;     twice

attacked his sister's home, destroying her personal property and

scaring her and his cousin; and once shot at his car.                 Even

assuming that those events occurred and that they rose to the

level of "persecution," the Board concluded that any persecution

suffered by Delva was solely on account of his activities as a

police officer, not on account of his actual or imputed political

opinion, the only protected ground relied upon by Delva.2


     2
      In his application for asylum, Delva claimed persecution on
account of both his political opinion and his membership in a
particular social group (presumably, the Haitian National Police).
Before the Board, however, he claimed persecution only on the basis
of his political opinion. To the extent that he now claims to fear

                                    -3-
          In reaching that conclusion, the Board did not find

Delva to be per se ineligible for asylum based solely on his

status as a policeman.        Cf. Velarde v. INS, 140 F.3d 1305, 1312

(9th Cir. 1998) (faulting Board for finding applicant ineligible

for asylum based solely on her status as a security guard without

considering strong evidence that she was persecuted on political

grounds). Rather, the Board took into account Delva's membership

in the KID Party and his investigation of politically connected

individuals but found no evidence of a connection between his

actual or imputed political opinions and the threats and attacks

that he reported.    That analysis is legally correct.             Just as it

is wrong to infer the absence of a political motive based solely

on the victim's status as a police officer, id., it would be

equally wrong to infer the presence of a political motive based

solely on that status.        See Samoya Cabrera v. Ashcroft, 367 F.3d

10, 14 (1st Cir. 2004) (holding that "[p]articipation in a civil

defense patrol does not by itself compel a conclusion that an

individual is subject to politically-inspired persecution").

          The absence of a political motive is borne out by the

record.   There     is   no   evidence    that   Delva   was   a   political

activist. Cf. Fergiste v. INS, 138 F.3d 14, 16-17 (1st Cir. 1998)


persecution on account of his membership in the social group of
former police officers, that claim is forfeited, both because he
did not raise it before the Board, Ravindran, 976 F.2d at 761, and
because he did not adequately brief it on appeal, United States v.
Bongiorno, 106 F.3d 1027, 1034 (1st Cir. 1997).

                                    -4-
(finding political motive established where applicant was a

political     activist     who    attended    party   meetings,     helped   to

campaign    and    raise   money,    and     worked   with    a   neighborhood

committee).       Nor is there any evidence that the Lavalas Family

Party, whose members allegedly threatened Delva, was directly

opposed to the KID Party, to which Delva belonged.                    Cf. id.

(applicant, who was active in pro-Aristide party, was shot by

member of anti-Aristide party). To the contrary, even though the

two parties may "not have the same political visions," as Delva

testified, they were both pro-Aristide.                Finally, there is no

evidence that those who threatened Delva and invaded his sister's

home knew or cared about Delva's membership in the KID.

            On the other hand, the record is replete with evidence

that Delva was targeted because of his police activities.                  Delva

himself acknowledged that "there was a direct connection between

[his]   job    and    [his]      persecution."        That    connection     was

corroborated by Delva's sole witness (a Boston police officer who

had served as a United Nations monitor and trainer of Delva's

unit of the Haitian National Police), who testified that police

officers were targeted by their former detainees.                   The State

Department also reported attacks on members of the Haitian

National    Police.        Furthermore,      those    who    threatened    Delva

repeatedly referred to him as a "policeman."

Well-Founded Fear of Future Persecution


                                      -5-
           Absent a finding of past persecution on a protected

ground, the burden is on the petitioner to show that he has a

well-founded fear of future persecution on that ground. 8 C.F.R.

§ 1208.13(b)(1).    The Board's conclusion that Delva had not met

that burden is amply supported by the evidence.

           "The standard for proving a well-founded fear of future

persecution   has   both    objective   and    subjective       components."

Laurent v. Ashcroft, 359 F.3d 59, 65 (1st Cir. 2004); see also

Cardoza-Fonseca, 480 U.S. at 430-31.            "[T]o establish asylum

eligibility, an applicant must not only harbor a genuine fear of

future   persecution,   but    also   must    establish    an   objectively

reasonable basis for that fear."        Laurent, 359 F.3d at 65.

           As to the subjective component, both the immigration

judge and the Board doubted the sincerity of Delva's fear of

future persecution, based on his repeated returns to Haiti after

trips to Canada and the Dominican Republic. That inference, which

is supported by undisputed facts and not challenged on appeal, is

entitled to judicial deference.         See Aguilar-Solis v. INS, 168

F.3d 565, 571 (1st Cir. 1999).

           To establish the objective component of a well-founded

fear of persecution, Delva had to show "by credible, direct, and

specific   evidence,"      Ravindran,   976    F.3d   at   758    (internal

citations and quotation marks omitted), that "a reasonable person

in [his] circumstances would fear persecution," Aguilar-Solis,


                                  -6-
168 F.3d at 572.         Delva presented no such evidence at the

administrative level.         And in his appellate brief, he relies

solely on the presumption of future persecution that would arise

if he had established past persecution, which, as discussed

above, he did not do.         Indeed, at the end of his brief, Delva

concedes   that    "it   is    impossible      to   determine   what   effect

[Delva's] past actions [as a police officer] will have on the

future of [Delva] if ordered removed." Delva therefore failed to

meet his burden of showing "by credible, direct, and specific

evidence," Ravindran, 976 F.3d at 758 (internal citations and

quotation marks omitted), that "a reasonable person in [his]

circumstances would fear persecution."              Aguilar-Solis, 168 F.3d

at 572.

           To clinch matters, other record evidence supports the

opposite conclusion–-that Delva's fear of future persecution was

not objectively reasonable.         The State Department's Profile of

Asylum Claims and Country Conditions, introduced by the INS,

states that "the likelihood of an erstwhile Aristide activist

encountering political harassment upon returning to Haiti appears

to be extremely slight."         While the State Department reported

some politically motivated killings, they were of political

candidates   and   party      leaders,   not    rank-and-file    members   of

opposing parties.




                                    -7-
          Accordingly, the petition for review is denied, and the

order of the Board of Immigration Appeals is summarily affirmed.

See Local Rule 27(c).




                              -8-